Title: To Thomas Jefferson from Joseph Fay, 13 February 1793
From: Fay, Joseph
To: Jefferson, Thomas



Dear Sir
Bennington 13th. Feby. 1793

I had this day the honor of your letter of the 27th. Ulto. in which you lay me under too much obligation by your friendly apology for not shewing me that attention which you really meant while I was in Phila. Be assured sir, that I was so far from entertaining a thought of any Neglect on your part, that I felt as tho I had committed an error in not paying that attention to you which I conceived due to your Station. Mr. Bradley informed me of your friendly intention which you express in your letter, and I desired Mr. Robinson to be particular in making my best Compliments to you, and to excuse my not Calling on you again, as business required my immeadiate return to N. York. I took the Liberty a few days ago of enclosing you the last Canada papers, and shall send you more as they come to hand. Please to accept the best wishes of your Sincere friend and Servant

Joseph Fay

